Citation Nr: 0510305	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	The propriety of an initial 10 percent rating for 
tinnitus.  

2.	The propriety of an initial noncompensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active service from November 1982 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action that 
granted service connection for tinnitus, which was assigned a 
10 percent rating from January 31, 2001 and from a November 
2002 rating action that granted service connection for 
bilateral hearing loss, which was assigned a noncompensable 
(0 percent rating) from January 31, 2001.  


FINDINGS OF FACT

1.  The veteran has had recurrent tinnitus perceived in both 
ears since the effective date of service connection.  

2.  The veteran has had level I hearing loss in the right ear 
and no more than Level VIII hearing loss in the left ear 
since the effective date of service connection.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for 
tinnitus in the left ear, and a separate 10 percent rating 
for tinnitus in the right ear have been met since the 
effective date of service connection. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2002).  

2.  The criteria for an initial compensable rating for 
bilateral hearing loss were not met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain. 38 U.S.C.A. § 5103(a); See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's decision awarding the maximum 
schedular rating for tinnitus in each ear, further assistance 
is unnecessary to aid the veteran in substantiating that 
claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
412, 420-1 (2004) held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. The Court expressed the 
view that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s).

In a letter dated in July 2001 the RO notified the veteran of 
the veteran of what evidence he was responsible for 
submitting, and what evidence VA would undertake to obtain.  
The letter invited him to submit evidence, and thereby put 
him on notice to submit relevant evidence in his possession.  

The letter was provided in connection with his original claim 
for service connection.  VA's General Counsel has held that 
additional notice is not required with regard to issues that 
are downstream from the initial grant of service connection.  
VAOPGCPREC 8-2003 (2003); 69 Fed. Reg. 25180 (2004).  The 
Board is bound by this opinion.  38 U.S.C.A. § 7104(c) (West 
2002).

The statement of the case contained the criteria for rating 
hearing loss and discussed how the evidence did not 
substantiate entitlement to a compensable rating.  This 
discussion served to put the veteran on notice of the 
evidence needed to substantiate the claim.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  The RO has sought all records denitrified by the 
veteran, and has afforded the veteran required examinations.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.	Increased Rating for Tinnitus.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Tinnitus is evaluated pursuant to the criteria 
found in Diagnostic Code 6260 of the Schedule. 38 C.F.R. § 
4.87.  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows recurrent tinnitus.  38 
C.F.R. § 4.87.  

The criteria for rating tinnitus were revised effective in 
June 2003.  68 Fed. Reg. 25, 822-3 (May 14, 2003) (codified 
at 38 C.F.R. § 4.87 (2004)).  Under the revised rating 
criteria, the maximum schedular evaluation for tinnitus 
remained 10 percent.  However, a footnote specifies that only 
a single 10 percent evaluation would be provided whether 
tinnitus is perceived in one or both ears.

VA's General Counsel had taken the position that a single 10 
percent evaluation was also the maximum rating for tinnitus 
under the pre-2003 version of Diagnostic Code 6260, whether 
perceived in one ear or both.  VAOPGCPREC 2-2003 (2003); 69 
Fed. Reg. 25,178 (2004).

The Court, however, invalidated VAOPGCPREC 2-2003, and held 
that the former version of the rating schedule provided for 
separate 10 percent ratings for tinnitus when perceived in 
both ears.  Smith (Ellis) v Nicholson, No. 01-623 (U.S. Vet. 
App., Apr. 5, 2005).

Where there has been a change in law during the course of an 
appeal, the new version of the law will generally have no 
applicability prior to its effective date.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In determining 
whether to apply the new or old version of the law to the 
period subsequent to the new law's effective date, the Board 
must determine whether such application would have a 
prohibited retroactive effect.  VAOPGCPREC 7-2003; see 
Landgraf v. USI Film Prods., 511 U.S. 244, 272 (1994).

The Board must, adjudicate whether a claimant "would receive 
a more favorable outcome, i.e., something more than a denial 
of benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

In the instant case, the old version of Diagnostic Code 6260, 
as interpreted by the Court is clearly more favorable, and 
will be applied throughout the appeal period.

In an addendum to a VA examination dated in July 2003, it was 
reported that the veteran had experienced tinnitus in his 
right ear beginning in 1987, and in his left ear beginning in 
1990, and his contentions can be read as saying that the 
tinnitus has continued since that time.  In other words, 
tinnitus is recurrent.  Therefore, a 10 percent rating is 
warranted for tinnitus perceived in each ear, since the 
effective date of service connection.  Fenderson v. West, 12 
Vet App 119 (1999).

The rating schedule does not provide for evaluations in 
excess of 10 percent in each ear.  There is no evidence, and 
there have been no contentions, that the disability presents 
an exceptional disability picture, so as to warrant 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2004).


II.	Increased Rating for Hearing Loss.  

VA audiological examination conducted in February 2002 
revealed that pure tone thresholds in decibels were as 
follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	55	55	40	40	48
Left	 	40	60	100	105	76

The veteran's speech discrimination score on the Maryland CNC 
word list was 98 percent in the right ear and 88 percent in 
the left ear.  The diagnoses were moderate conductive hearing 
loss in the right ear and moderately severe mixed hearing 
loss in the left ear.  

VA audiological examination conducted in October 2002 
revealed that pure tone thresholds in decibels were as 
follows:




Hertz	1,000	2,000	3,000	4,000	Average

Right	45	30	25	15	29
Left	 	45	55	105	105	78

The veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent in the right ear and 66 percent in 
the left ear.  The diagnoses were mild conductive hearing 
loss in the right ear and severe conductive hearing loss in 
the left ear.  

VA audiometric examination in May 2003 revealed that pure 
tone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	65	55	50	55	56
Left	 	65	85	95	90	84

The veteran's speech discrimination score on the Maryland CNC 
word list was 92 percent in the right ear and 74 percent in 
the left ear.  The diagnoses were moderate mixed hearing loss 
in the right ear and severe mixed hearing loss in the left 
ear.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss ratings are based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometry test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz, with an 
average pure tone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and pure tone threshold average.  Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

An alternative method of rating hearing loss in defined 
instances of exceptional patterns of hearing loss.  Where the 
puretone thresholds at all four of the relevant frequencies 
are greater than 55 decibels.  In such exceptional cases, the 
Roman numeral designation for hearing loss of an ear may be 
based only on pure tone threshold average, using Table VIa. 
38 C.F.R. §§ 4.85(c), 4.86.

None of the audiometric studies conducted since the effective 
date of service connection, have shown more than level I 
hearing loss in the right ear.  In regard to the left ear, 
none of these audiometric studies, even with consideration of 
38 C.F.R. § 4.86(a) in regard to the last such study showed 
greater than level VIII hearing loss.  None of these results 
warranted a compensable rating for the veteran's bilateral 
defective hearing.  

In addition, the Board notes that the current 0 percent 
schedular rating for the veteran's bilateral defective 
hearing represents the most disabling that this disorder has 
been since the date of the grant of service connection for 
his bilateral defective hearing, which in this case is 
January 31, 2001. Accordingly, staged ratings for the 
veteran's defective hearing disability are not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

There is also no evidence, or contention that the hearing 
loss presents an exceptional or unusual disability picture, 
so as to warrant consideration of an extra-schedular rating.  
38 C.F.R. § 3.321(b).

The evidence does not reflect that the veteran's hearing loss 
meets any of the criteria for a compensable rating.  
Therefore, there is no reasonable doubt to resolve in his 
favor, and the disability does not more closely approximate 
the criteria for a compensable evaluation.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Separate 10 percent ratings are granted for tinnitus in each 
ear, effective January 31, 2001.

An initial compensable rating for bilateral hearing loss is 
denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


